Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 02/16/2021. Applicant amended claims 5 and 8-10. Claims 1-10 are presented for examination and based on current examiner’s amendment claims 1, 3 and 7-10, renumbered as 1-6 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Thomas Bilodeau (Reg. No. 43,438).


Title:
            The title has been amended as follows:

“INVERTER DEVICE FOR PERFORMING A POWER CONVERSTION OPERATION TO CONVERT DC POWER TO AC POWER”


Abstract:
            Replace previous abstract with the following abstract:

An inverter performs a power conversion operation for converting DC power into AC power, includes an arithmetic control device provided with a voltage command signal generation unit, a synthesis processing unit, and a carrier wave comparison unit.  The voltage command signal generation unit has a plurality of control systems, and outputs the first voltage command signal generated based on the first control system among the plurality of control systems, and the second voltage command signal generated based on the second control system different from the first control system among the plurality of control systems.  The synthesis processing unit generates a synthesized voltage command signal obtained by synthesizing the first voltage command signal and the second voltage command signal at a predetermined ratio.  The carrier wave comparison unit generates a PWM signal which is a gate drive signal for controlling the power conversion operation based on the synthesized voltage command signal.
	

Claims: 
Replace previous claims with the following amended claims:

1. (Currently Amended)  An inverter device for performing a power conversion operation to convert DC power to AC power, the inverter device comprising:
circuit that includes a plurality of control systems and is configured to output 
	a synthesis processing circuit configured to generate a synthesized voltage command signal obtained by synthesizing the first voltage command signal and the second voltage command signal at a predetermined ratio; and
	a carrier wave comparison circuit configured to generate a signal for controlling the power conversion operation based on the synthesized voltage command signal, 
	wherein the synthesis processing circuit is configured to generate the synthesized voltage command signal when the first control system is switched to the second control system,
	wherein the synthesis processing circuit is configured to add a value obtained by multiplying the first voltage command signal by a variable coefficient of 0 or more and 1 or less, and a value obtained by multiplying the second voltage command signal by a value obtained by subtracting the coefficient from 1 so as to generate the synthesized voltage command signal, and
	wherein the coefficient decreases as time elapses.

	2. (Cancelled).

	3. (Currently Amended)  The inverter device according to claim [[2]] 1, wherein
	when a modulation factor changes over a predetermined threshold, the voltage command signal generation circuit is configured to switch 
	the synthesis processing circuit is configured to generate  

	4. (Cancelled).

	5. (Cancelled).

	6. (Cancelled).

	7. (Currently Amended)  An inverter device for performing a power conversion operation to convert DC power to AC power, the inverter device comprising:
	a voltage command signal generation circuit that includes a plurality of control systems and is configured to output a first voltage command signal generated based on a first control system among the plurality of control systems and a second voltage command signal generated based on a second control system different from the first control system among the plurality of control systems;
	a synthesis processing circuit configured to generate a synthesized voltage command signal obtained by synthesizing the first voltage command signal and the second voltage command signal at a predetermined ratio; and
	a carrier wave comparison circuit configured to generate a signal for controlling the power conversion operation based on the synthesized voltage command signal, 
	wherein the synthesis processing circuit is configured to generate the synthesized voltage command signal when the first control system is switched to the second control system,
	wherein the synthesis processing circuit is configured to add a value obtained by multiplying the first voltage command signal by a variable coefficient of 0 or more and 1 or less, and a value obtained by multiplying the second voltage command signal by a value obtained by subtracting the coefficient from 1 so as to generate the synthesized voltage command signal, and
	wherein the coefficient is set based on a predetermined harmonic included in the first voltage command signal.

	8. (Previously Presented)  The inverter device according to claim 1, wherein
	one of the first control system and the second control system is one of a sinusoidal PWM control system that generates a voltage command signal using a sinusoidal modulated wave, a third harmonic superimposition PWM control system that generates a voltage command signal using a modulated wave in which a third harmonic is superimposed on a sine wave, and an overmodulation PWM control system that generates a voltage command signal using a trapezoidal modulated wave, and
	another one of the first control system and the second control system is a rectangular wave control system that generates a voltage command signal using a rectangular modulated wave.

	9. (Previously Presented)  The inverter device according to claim 1, wherein
	one of the first control system and the second control system is one of a sinusoidal PWM control system that generates a voltage command signal using a sinusoidal modulated wave or a third harmonic superimposition PWM control system that generates a voltage command signal using a modulated wave in which a third harmonic is superimposed on a sine wave, and
	another one of the first control system and the second control system is an overmodulation PWM control system that generates a voltage command signal using a trapezoidal modulated wave.

	10. (Previously Presented)  The inverter device according to claim 1, wherein
	one of the first control system and the second control system is a sinusoidal PWM control system that generates a voltage command signal using a sinusoidal modulated wave, and
	another one of the first control system and the second control system is a third harmonic superimposition PWM control system that generates a voltage command signal using a modulated wave in which a third harmonic is superimposed on a sine wave.




Reasons for allowance
5.	Claims 1, 3 and 7-10, renumbered as 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

	Claims 1, 3 and 8-10, renumbered as 1-5; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An inverter device for performing a power conversion operation to convert DC power to AC power, the inverter device comprising: a voltage command signal generation circuit that includes a plurality of control systems and is configured to output a first voltage command signal generated based on a first control system among the plurality of control systems and a second voltage command signal generated based on a second control system different from the first control system among the plurality of control systems; a synthesis processing circuit configured to generate a synthesized voltage command signal obtained by synthesizing the first voltage command signal and the second voltage command signal at a predetermined ratio; and a carrier wave comparison circuit configured to generate a signal for controlling the power conversion operation based on the synthesized voltage command signal, wherein the synthesis processing circuit is configured to generate the synthesized voltage command signal when the first control system is switched to the second control system, wherein the synthesis processing circuit is configured to add a value obtained by multiplying the first voltage command signal by a variable coefficient of 0 or more and 1 or less, and a value obtained by multiplying the second voltage command signal by a value obtained by subtracting the coefficient from 1 so as to generate the synthesized voltage command signal, and wherein the coefficient decreases as time elapses”. As recited in claims 1, 3 and 8-10, renumbered as 1-5.

Claim 7, renumbered as 6; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An inverter device for performing a power conversion operation to convert DC power to AC power, the inverter device comprising: a voltage command signal generation circuit that includes a plurality of control systems and is configured to output a first voltage command signal generated based on a first control system among the plurality of control systems and a second voltage command signal generated based on a second control system different from the first control system among the plurality of control systems; a synthesis processing circuit configured to generate a synthesized voltage command signal obtained by synthesizing the first voltage command signal and the second voltage command signal at a predetermined ratio; and a carrier wave comparison circuit configured to generate a signal for controlling the power conversion operation based on the synthesized voltage command signal, wherein the synthesis processing circuit is configured to generate the synthesized voltage command signal when the first control system is switched to the second control system, wherein the synthesis processing circuit is configured to add a value obtained by multiplying the first voltage command signal by a variable coefficient of 0 or more and 1 or less, and a value obtained by multiplying the second voltage command signal by a value obtained by subtracting the coefficient from 1 so as to generate the synthesized voltage command signal, and wherein the coefficient is set based on a predetermined harmonic included in the first voltage command signal”. As recited in claim 7, renumbered as 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839